1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELODY BOOHER,                                Case No.: 18cv588-LAB (KSC)
12                                   Plaintiff,
                                                    ORDER DISMISSING ALL
13    v.                                            CLAIMS WITH PREJUDICE
14    USE CREDIT UNION, et al.,
15                                Defendant.
16
17           The joint motion to dismiss all remaining claims in this action (Docket no. 62)
18   is GRANTED. Because all claims have been dismissed, this action is DISMISSED
19   WITH PREJUDICE. The parties shall each bear their own costs and attorney’s
20   fees.
21
22           IT IS SO ORDERED.
23   Dated: March 8, 2019
24
25                                                Hon. Larry Alan Burns
                                                  Chief United States District Judge
26
27
28

                                                   1
                                                                              18cv588-LAB (KSC)
